Citation Nr: 0105840
Decision Date: 02/27/01	Archive Date: 04/17/01

Citation Nr: 0105840	
Decision Date: 02/27/01    Archive Date: 03/02/01	

DOCKET NO.  94-46 450	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Hugh F. Daly, Attorney


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.  

The veteran has been granted service connection for migraine 
headaches, evaluated as 10 percent disabling, residuals of 
rheumatic heart disease, evaluated as zero percent disabling, 
and residuals of an appendectomy, scar, evaluated as zero 
percent disabling.  He has also recently been granted 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991) for damage to the right seventh cranial 
nerve, evaluated as 20 percent disabling and damage to the 
right 10th vagus nerve, evaluated as 10 percent disabling.

In August 1976, the Board of Veterans' Appeals (Board) denied 
the veteran's claim for service connection for an acquired 
psychiatric disorder.  In June 1978 and October 1988, the 
Board denied entitlement to service connection for an 
acquired psychiatric disorder on the basis that new and 
material evidence had not been submitted to reopen the 
veteran's claim.  

In February 1993, the veteran submitted a claim for service 
connection for PTSD.  He also submitted a claim for an 
increased rating for headaches.  In November 1998 the Board 
denied entitlement to service connection for PTSD and also 
denied an increased rating for headaches.  

The veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (the Court).  In November 1999, the Secretary 
of the Department of Veterans Affairs (VA) and the veteran's 
representative signed a joint motion for remand of the 
November 1998 Board decision relating solely to the issue of 
service connection for PTSD.  Later in November 1999, the 
Court granted the joint motion to remand the November 1998 
Board decision relating to service connection for PTSD, 
vacating this part of the decision.  The Court ordered 
further consideration of the veteran's claim for entitlement 
to service connection for PTSD consistent with the joint 
motion to remand.  

In August 2000, the Board denied entitlement to service 
connection for PTSD.  

In September 2000, a motion for reconsideration of the August 
2000 Board decision was filed with the Board.  In December 
2000, the Board ordered the reconsideration of the August 
2000 Board decision.  See 38 U.S.C.A. § 7103 (West 1991).  
The case will now be decided by an enlarged panel of the 
Board consisting of members who did not participate in the 
decision of August 2000.  The present decision will be based 
on a de novo review of the record.  


REMAND

On appeal, the veteran contends that he currently has PTSD, 
that there is a link, shown by medical evidence, between his 
PTSD symptoms and inservice stressors, and that that there is 
credible supporting evidence that the claimed inservice 
stressors occurred.  He maintains that a VA physician and a 
private physician have diagnosed PTSD and have linked the 
symptoms of PTSD to inservice stressors.  

Further, he claims that there is sufficient corroborating 
evidence to establish that the claimed inservice stressors 
occurred.  The veteran has indicated at various times that 
his inservice stressors include (1) hanging from or falling 
from a 50- to 80-foot pole while stringing cables, (2) being 
ordered at gun point to check a high voltage transformer in 
the rain and being injured and burned around the eyes when it 
exploded, (3) being involved in a jeep accident in which he 
was thrown into a body of freezing water for approximately 
25 minutes, (4) being involved in an accident in a weapons 
carrier truck in which other people were seriously injured, 
and (5) being court-martialed at a general court-martial and 
facing a firing squad for disobeying an order while he was 
sick.

The veteran has a long and complicated medical history.  
There is a large amount of evidence relating to the veteran's 
various claims at the VA and the present claim particularly.  
A review of this history is needed to set forth the reasons 
for the present remand.  

The veteran's DD 214 shows that the veteran received an 
honorable discharge, that the civilian equivalent for his 
military specialty was clerk, and that he lost no time for 
punishment or absence without leave.

The service medical records show the veteran was first sent 
to an aid station in Korea and then hospitalized briefly in 
February 1952 for evaluation of his eyes due to unstable 
imbalance.  It was found that he had amblyopia, with poor 
vision in both eyes.  He was provided a restricted profile 
because of his eyes, including being unfit for combat or duty 
requiring accurate use of vision.  It was determined that the 
disability existed prior to service.  

In early March 1952, the veteran complained of dizziness and 
vertigo, providing a history that he had injured his head in 
a jeep accident two weeks previously (about the time he had 
been hospitalized for evaluation of his eyes).  He reported 
that he had not felt well for two months, and that he had a 
past history of rheumatic fever.  On physical examination, 
the heart was enlarged and that there was a mitral valve 
murmur.  Poor visual acuity was noted.  The diagnostic 
impression was possible acute rheumatic fever and possible 
head injury, and he was referred to the hospital. 

The hospital report indicates that the veteran was admitted 
to the hospital in March 1952 because of complaints of 
headaches and blurred vision.  He gave a history when 
initially hospitalized that he had been exposed to bright 
light from a generator which burned his eyes.  He was 
provided new glasses with disappearance of the headaches and 
correction of his vision.  While hospitalized, initially a 
diastolic murmur was heard, and further cardiac evaluation 
was undertaken.  The diagnoses on discharge from the hospital 
in mid-April 1952 were observation for possible acute 
bacterial endocarditis, not found, and acute urethritis.  

In late April 1952, the veteran was again seen at the 
dispensary for complaints of headaches all of his life when 
doing strenuous duty.  The diagnostic impression was possible 
migraine equivalent.  In early May 1952, he again complained 
of headaches and also complained of pain across the anterior 
mid-chest area.  He stated that he had had headaches for a 
long time, but chest pain only in the last 8 or 10 days.  He 
was sent for a medical consultation.  On physical examination 
during the consultation there appeared to be a systolic 
murmur, and lab work was normal.  The examiner expressed the 
opinion that there was much psychic overlay.  He was seen 
later in May 1952 for complaints of headaches and dizziness.  
He also complained of sharp chest pain.  He was referred to 
an evacuation hospital for further study.  

At the evacuation hospital, the veteran's complaints included 
chest pain, dyspnea on exertion, and painful breathing.  He 
also complained of severe headaches, noting that he had been 
having such headaches for at least a year.  Examination 
resulted in the diagnosis of neurocirculatory asthenia.  No 
physical disability was found.  On examination for discharge 
from service in January 1953, clinical evaluation was 
essentially normal, aside from the heart.  The diagnosis was 
inactive rheumatic valvulitis with mitral stenosis and 
insufficiency, existing prior to service, but aggravated in 
service.  The clinical notes showed that the veteran had an 
essentially negative history except for heart trouble and a 
visual defect. 

An initial claim for service connection was received from the 
veteran in February 1953 in which he indicated that he had 
been treated for headaches and dizziness in February 1952, 
appendicitis in 1951, shock in April 1952, and chest pains in 
April 1952.  

A special heart examination in May 1953 showed that blood 
pressure was normal.  The examination resulted in the 
diagnosis of rheumatic heart disease manifested by myocardial 
damage, myocardial insufficiency, and mitral stenosis, and an 
eye examination resulted in the diagnosis of refractive 
error.  

In a rating in June 1953, the veteran was granted service 
connection for rheumatic heart disease, evaluated as 
30 percent disabling, and for a scar, residuals of an 
appendectomy, evaluated as zero percent disabling.  Service 
connection for shock was denied.

A VA special cardiovascular examination in 1958 showed that 
blood pressure was normal.  The examination resulted in the 
diagnosis of no organic heart disease.  The veteran's rating 
for rheumatic heart disease was reduced to zero percent.  

In October 1964, the veteran requested an increased rating 
for heart disease, noting recent treatment at a VA medical 
facility.  On October 14, 1964, the veteran was seen as a VA 
outpatient, requesting treatment for eye disease.  He 
indicated that he had received treatment in the past year for 
shortness of breath and pain in the left precordium.  He 
denied being nervous, but his palms were moist and there was 
evidence of sinus tachycardia.  Blood pressure was 140/106.  
He was advised that he could not receive treatment for any 
eye disease, since he had not been granted service connection 
for such disability.  Medication included Esidrix and 
Phenobarbital.  A few days later, he was seen for complaints 
of headaches.  

A VA examination in December 1964 resulted in the diagnosis 
of normal heart.  An increased rating for heart disease was 
denied.

A claim for service connection for nerves and headaches, and 
for an increased rating for rheumatic fever was received from 
the veteran in January 1974.

VA outpatient treatment reports show that in May 1968 the 
veteran received refill prescriptions for Hygroton and 
Phenobarbital.  Blood pressure readings over the next few 
years were elevated.

The veteran was hospitalized in December 1973 complaining of 
depression, irritability about his home situation, and 
suicidal ideation.  During the previous fall, the veteran's 
father, who had worked with the veteran on contracting jobs, 
had retired, leaving the veteran to manage the business 
alone.  Following this, there were some problems with the 
union, and with alcohol.  He provided a history of shortness 
of breath in 1960, surgery for a back injury in the 
mid-1960's, and depression over a long period of time.  The 
diagnoses included neurotic depression, essential 
hypertension, and habitual excessive drinking.  

A private physician in August 1974 noted recent treatment for 
complaints of vertigo, shortness of breath, and numbness of 
the hands.  The diagnostic impression was hypertension and 
anxiety.  Statements were received from several persons who 
indicated that the veteran had been nervous after service.  
One person indicated that the veteran had had heart and 
nervous conditions prior to service.  Another person 
indicated that the veteran should not have been inducted into 
service.  William McEwen indicated that the veteran took 
Hygroton and Phenobarbital for his nerves and heart condition 
immediately after service.  Harold Warmack, recalled that he 
had served with the veteran "when he got hurt in Korea" and 
hurt his eye.  Other persons indicated that the veteran had 
attempted to enlist in different branches of the service 
without success, and that people were surprised that he was 
inducted thereafter.

On a VA psychiatric examination in December 1974, the 
veteran's complaints included dizziness, lack of energy, 
nervousness, weakness, and depression.  He described some 
abuse of alcohol.  Mental status examination resulted in the 
diagnoses of depressive reaction due to loss of health and 
alcoholism.  

VA outpatient treatment reports in 1974 and 1975 show 
diagnoses of depression and a personality disorder.  A VA 
examination in October 1976 resulted in the diagnosis of 
anxiety neurosis with hysterical features.

In its decision in August 1976, the Board granted service 
connection for chronic headaches by aggravation, and denied 
service connection for a depressive neurosis.  Subsequently, 
the veteran was assigned a 10 percent evaluation for 
headaches.

On a VA examination in November 1977, the diagnosis was 
hyperventilation syndrome.  VA outpatient treatment reports 
for the late 1970's and early 1980's showed continued 
treatment for anxiety, depression, and a personality 
disturbance, with problems with alcohol. 

In 1986, a search for more service medical records was 
negative.  

In a statement in November 1986, the veteran stated that he 
had attempted to enlist in the service before the Korean War, 
and that after the Korean war started, he was again rejected 
because of nervousness and a heart murmur.  His heart murmur 
would fluctuate when he became excited and nervous.  After he 
was inducted, he was sent to Korea, where he had "dizzy 
headaches."  These headaches occurred after a power yard 
explosion where he was blinded for two days and had blurry 
vision for several weeks.  He then reported having problems 
with authorities when he was arrested following a truck 
crash.  He stated that he had been court-martialed on 
different occasions, was found guilty, and was sentenced to 
be shot by a firing squad.

VA outpatient treatment reports in 1986 show a diagnosis of 
dysthymia with marital strife and family problems.  A VA 
examination in October 1987 resulted in the diagnosis of 
migraine headaches, alcoholism, and depression.  

In February 1993, a claim for service connection for PTSD was 
received.  In April 1993, a statement was received from Otis 
Smith indicating that he entered school with the veteran 
following the veteran's service, and that the veteran had 
received a 30 percent evaluation for a heart condition and 
nerves.  He stated that he saw medication bottles for 
Hygroton and Phenobarbital.  

A statement was received from a social worker from Central 
Community Health Board of Hamilton County, Inc., dated in May 
1993 stating that the veteran had been an adult outpatient 
for three years, being initially treated for confusion and 
depression.  The social worker indicated that after about one 
year, it was clear that the veteran was suffering from PTSD, 
the result of having being presented to a firing squad for 
insubordination.  It is not clear whether the examiner had 
the benefit of reviewing the veteran's file or medical 
records. 

A June 1993 VA psychiatric examination did not have the 
benefit of reviewing the veteran's file or medical records.  
The veteran provided a history that he had a problem with a 
particular sergeant who gave orders which almost pulled him 
from a high pole; that he was involved in a jeep accident 
which threw him into the sea; that another time a battery 
exploded and splashed acid on him, blinding him for three 
days; and that he had been convicted at a general court-
martial and sentenced to death.  The examination resulted in 
the diagnosis of PTSD with symptoms of intrusive thoughts, 
nightmares, and sleep disturbance associated with episodes of 
harassment and threatened execution.  The diagnoses also 
included headaches.

A statement received from a psychologist, Dr. Wohl, in 
December 1993 indicates that he was treating the veteran for 
stress management.  Another statement from Dr. Wohl in April 
1994 indicated that the veteran had depression, somatic 
preoccupation, and psychophysiological cardiovascular 
problems.

At a hearing at the regional office in July 1995, the veteran 
testified about several stressful and dangerous situations 
that he was in in service.  He indicated that he was almost 
thrown from a pole in the fall of 1951, that he was exposed 
to an explosion near a transformer which caused some acid to 
spill near his eyes, and that he was involved in a jeep 
accident in the winter when he fell into the water and was in 
the water for nearly 25 minutes.  He also stated that he was 
in a truck accident, that he spent three months in the 
stockade, and that he was court-martialed and brought before 
a firing squad.  He stated that a physician had prescribed 
Phenobarbital for his nerves in 1953, and that he had been 
nervous before service. 

On a VA examination in September 1995, the veteran provided 
the psychologist with a similar history as he had provided at 
the hearing in July 1995.  It is not clear whether the 
examiner had the benefit of reviewing the veteran's file or 
medical records.  Various psychological tests were 
administered which were compatible with a personality 
disorder and substance abuse.  One of the tests was 
compatible with, but not diagnostic of, PTSD.  The examiner 
indicated that the testing material showed that the veteran 
had a reduced cognitive efficiency and features, which were 
most compatible with a long-standing personality disorder.  

William Hopewell, M.D., provided information that the 
veteran's statements concerning the jeep accident where he 
was thrown in the water for 25 minutes in freezing 
temperatures were credible based on this physician's review 
of the hearing transcript, medical records, and weather data.  

A VA physician provided statements to the effect that he had 
treated the veteran since February 1995 for PTSD.  The 
physician indicated that he reviewed certain service medical 
records, and that he found that the veteran's history was 
credible and consistent with his records.  Specifically, he 
stated that service medical records indicated that the 
veteran reported being involved in a jeep accident in March 
1952 and experiencing headaches and blurred vision which were 
"aggravated by bright light from a generator."  The 
physician also noted that the service medical records showed 
that there was much psychic overlay in May 1952.  It is not 
clear whether the examiner had the benefit of reviewing all 
of the veteran's file or medical records. 

The service department reported that there were no 
disciplinary records for the veteran on file.  The veteran's 
attorney reported that the service department had no 
personnel records on file.  The veteran's claimed stressors 
were submitted to the Department of the Army to verify such 
stressors.  The Department of the Army responded in 1997 that 
they were unable to verify any of the claimed stressors.

VA regulations and applicable Court decisions provide that 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2000), a link, established by medical evidence, 
between current symptoms and an inservice stressor, and 
credible supporting evidence that the claimed inservice 
stressor occurred.  Each alleged stressor, and the evidence 
necessary to establish that such stressor actually occurred, 
must be evaluated by adjudication personnel on the basis of 
whether the veteran engaged in combat and whether each 
stressor was related or unrelated to combat.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  However, the Court has indicated 
that the adequacy of the PTSD symptomatology and the 
sufficiency of a stressor, as well as whether there is 
evidence of a causal nexus between current symptomatology and 
the specific inservice stressor, are clinical determinations 
for an examining medical health professional; these are 
medical questions to be determined by medical personnel in a 
medical opinion.
The veteran has not contended, and the evidence does not 
establish, that his claimed stressors are combat-related.  As 
a result, there must be corroborating evidence of each 
stressor leading to the diagnosis of PTSD.  

In this case, there are certainly medical opinions which 
provide some basis to establish that the veteran has PTSD, 
and that PTSD is etiologically related to certain incidents 
in service.  However, it is not clear that VA or private 
physicians who have diagnosed PTSD and who have linked such 
diagnosis to the veteran's service have been able to review 
the extensive evidence present in the multi-volume claims 
file.  The veteran's history and statements in the claims 
files are somewhat contradictory.  There are apparent 
inconsistencies between some of the veteran's statements 
about his claimed stressors and other statements, his service 
medical records, and the DD 214.  An objective evaluation and 
judgment concerning whether the veteran, in fact, has PTSD 
and whether such disability is associated with any incident 
in service should be and must be based on the complete 
factual evidence available.  For this reason, the Board finds 
that an examination by a board of two psychiatrists should be 
conducted, who both have all available records for their 
review.

Further, the service medical records clearly show that 
physicians in service suspected the presence of an acquired 
psychiatric disorder in view of the veteran's many complaints 
and symptoms in service.  One physician reached the opinion 
that the veteran showed a clear psychological overlay to his 
various complaints.  One physician diagnosed neurocirculatory 
asthenia.  After service, there was some evidence of anxiety, 
depression, and somatic preoccupation, and there were 
diagnoses relating to these symptoms, including 
psychophysiological reaction.  There are some statements that 
the veteran had "nervous" symptoms before service.  

The present evidence definitely presents a question as to 
whether an acquired psychiatric disorder, aside from PTSD, is 
present currently, and whether such disorder is etiologically 
related to any disability noted in service.  There is an 
inferred and inextricably intertwined question raised by the 
veteran's current appeal as to whether an acquired 
psychiatric disorder, aside from PTSD, was incurred in or 
aggravated by service.  
In this regard, the Board realizes that there are three 
previous Board decisions denying entitlement to service 
connection for an acquired psychiatric disorder.  Initially, 
the regional office (RO) needs to determine whether new and 
material evidence has been submitted to reopen the claim for 
an acquired psychiatric disorder, and if so, whether medical 
evidence, and the other evidence of record, establishes that 
an acquired psychiatric disorder was either incurred in or 
aggravated by service.  The Board believes that the board of 
two psychiatrists need to address the question of whether the 
veteran presently has an acquired psychiatric disorder, other 
than PTSD, and whether such disability may be etiologically 
related to a disability present or treated in service.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should again review the 
veteran's claim for service connection 
for PTSD on a de novo basis, to determine 
whether there is credible supporting 
evidence that each claimed stressor 
actually occurred as described.  The 
conclusion reached with regard to each 
stressor should be set out in writing and 
fully supported.  The conclusions must be 
made available to all medical examiners 
so that they may be considered as to 
adequacy and relevance to any diagnosis 
of PTSD.  

2.  The RO should then arrange for a 
psychiatric examination by a board of two 
psychiatrists to determine the nature and 
etiology of any psychiatric disability 
that is present, including PTSD.  Each 
examiner should examine the veteran and 
all of his records.  All necessary tests 
and studies should be accomplished, and 
all clinical manifestations should be 
reported in detail.  Specifically, the 
veteran's claims files containing all of 
the veteran's medical and other records, 
along with this remand decision, should 
be made available to the examiners prior 
to and during the examination of the 
veteran.

After reviewing the veteran's records, 
the examiners should express an opinion 
concerning whether the veteran has any 
acquired psychiatric disability, 
including PTSD.  The veteran's records 
should be reviewed so that each confirmed 
in-service stressor may be evaluated to 
determine whether such in-service 
stressor was sufficient to cause PTSD 
according to DSM-IV standards, whether 
the veteran meets the specific criteria 
as provided for the diagnosis of PTSD in 
DSM-IV, and whether there is a nexus 
between current symptoms and a specific 
claimed in-service stressor.  

The examiners also should express an 
opinion concerning whether the veteran 
has any acquired psychiatric disorder 
other than PTSD.  If the veteran does 
have another acquired psychiatric 
disorder, the examiners should express an 
opinion concerning whether such 
disability existed prior to service, if 
it was initially manifested in service, 
or if it can be etiologically related to 
service or any incident of service.  If 
it is concluded that such a disability 
existed prior to service, the examiners 
should express an opinion whether such 
acquired psychiatric disability increased 
in severity during service.  

3.  The RO should review the veteran's 
claim for service connection for PTSD and 
also his claim for service connection for 
an acquired psychiatric disorder, aside 
from PTSD, as it is inextricably 
intertwined with the present claim for 
service connection for PTSD.  The 
regional office should determine whether 
new and material evidence has been 
submitted to reopen a claim for service 
connection for such an acquired 
psychiatric disorder.  If so, the 
regional office should adjudicate this 
question on a de novo basis, pursuant to 
all pertinent regulations and Court 
decisions.  

If there is a denial of the veteran's claim, the case should 
be processed in accordance with appropriate appellate 
procedures, including the issuance of a supplemental 
statement of the case.  No action is required of the veteran 
unless and until he receives further notice.  The purpose of 
this REMAND is to procure clarifying data, and to provide due 
process.  The Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


			
	S. L. KENNEDY	R. F. WILLIAMS
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




Citation Nr: 0020921	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  94-46 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Hugh F. Daly, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1951 to January 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that a response from U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) suggested that 
the veteran received a bad conduct discharge in October 1953 
for desertion.  However, the RO previously received 
verification of the dates of the veteran's active service 
without mention of additional periods of service.  In 
addition, there is no indication that the service-related 
records in the claims folder are incomplete.  Thus, it 
appears that this statement is an error.   

The Board previously issued a decision on this matter in 
November 1998, which in part denied service connection for 
PTSD.  Pursuant to a joint motion from the parties, in a 
November 1999 Order, the United States Court of Appeals for 
Veterans Claims vacated that part of the November 1998 Board 
decision.   


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The record fails to reveal any award of a Purple Heart, 
Combat Infantryman Badge, or other combat citation, or any 
evidence that the veteran engaged in combat with the enemy 
during active military service.    

3.  The claimed in-service stressors are not combat-related.  

4.  There is no credible evidence that corroborates the 
veteran's statements and testimony regarding the occurrence 
of the claimed in-service stressors.   


CONCLUSION OF LAW

The veteran did not incur PTSD during active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (1999); 38 C.F.R. § 3.304(f) 
(1996).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.102 (1999).  See Murphy v. Derwinski, 1 Vet. App. 78, 91 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed to 
address the issue. 

During the pendency of the veteran's appeal, VA promulgated 
new regulations with respect to the criteria for establishing 
service connection for PTSD.  See 64 Fed. Reg. 32,807-32808 
(1999) (effective March 7, 1997) (amending 38 C.F.R. § 
3.304(f) effective March 7, 1997).  Generally, where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, when amended regulations expressly 
state an effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  Rhodan v. West, 12 Vet. App. 55, 57 
(1998).   

The previous version of the regulations reads, in pertinent 
part, as follows: Service connection for post-traumatic 
stress disorder requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (in effect prior to March 7, 1997).  

The amended version of the regulation reads, in pertinent 
part, as follows: Service connection for post-traumatic 
stress disorder requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (in effect from March 7, 
1997).    
  
A review of the new version of 38 C.F.R. § 3.304(f) indicates 
that the amendments generally implement the holdings in Cohen 
v. Brown, 10 Vet. App. 128 (1997) with respect to the 
requirements for showing the incurrence of an in-service 
stressor.  Inasmuch as the holdings of Cohen are applicable 
to the previous version of 38 C.F.R. § 3.304(f), the new 
version of 38 C.F.R. § 3.304(f) that codifies those holdings 
is not more favorable to the veteran.  Therefore, the Board 
finds that the veteran will not be prejudiced by the Board 
applying the amended regulation.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).   
 
With respect to the diagnosis criterion, a "clear" 
diagnosis of PTSD is, at minimum, "an unequivocal one."  
Cohen, 10 Vet. App. at 139.  It is emphasized that VA's 
adoption of the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) effected a shift in diagnostic criteria 
from an objective standard to a subjective standard.  See 61 
Fed. Reg. 52695-52702 (1996) (amending 38 C.F.R. §§ 4.125 & 
4.126).  See also Karnas, 1 Vet. App. at 312-313.  Thus, the 
sufficiency of a stressor to cause PTSD is a clinical 
determination for the examining mental health professional.  
Cohen, 10 Vet. App. at 153 (Nebeker, Chief Judge, concurring 
by way of synopsis).  

If there is an unequivocal diagnosis of PTSD by mental heath 
professionals, it is presumed that the diagnosis was made in 
accordance with the applicable DSM criteria as to both 
adequacy of symptomatology and sufficiency of the stressors. 
Id.  If there is a question as to whether the report or 
examination is in accord with applicable DSM criteria, the 
report must be returned for a further clarification as 
needed. Id.  

With respect to the second criterion, as discussed above, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. 
App. 353 (1998) (Board must make a specific finding as to 
whether the veteran engaged in combat).    

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  
38 C.F.R. § 3.304(f) (1999); see 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(d); Zarycki, 6 Vet. App. at 98.  

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the alleged stressor 
is not combat-related, the veteran's lay testimony alone is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  Cohen, 10 Vet. App. at 147; Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Zarycki, 6 Vet. App. at 98.  

Finally, as to the third requirement, the Board emphasizes 
that medical evidence of a nexus between the claimed in-
service stressor and current PTSD cannot also be the sole 
evidence of the occurrence of the claimed stressor.  Moreau, 
9 Vet. App. at 396.  In addition, medical nexus evidence may 
not be substituted by application of the provisions of 
§ 1154(b).  Clyburn v. West, 12 Vet. App. 296, 303 (1999); 
Cohen, 10 Vet. App. at 138.

In this case, a review of the claims folder reveals diagnoses 
of PTSD in the June 1993 VA examination report, in records 
from the veteran's treating VA physician, and from L.S., a 
licensed social worker.  The Board observes that the 
diagnosis of PTSD is not uncontroverted, as shown by results 
of psychological tests administered in conjunction with the 
September 1995 VA examination, which were interpreted as most 
compatible with a long-standing personality disorder.  
However, it appears that the aforementioned diagnoses of PTSD 
are unequivocal.  38 C.F.R. § 3.304(f) (1996); Cohen, 10 Vet. 
App. at 139.  In addition, the same evidence also contains 
medical opinions relating the diagnosis of PTSD to one or 
more of the veteran's claimed stressors, which are discussed 
in more detail below.  Therefore, the first and last criteria 
for establishing service connection for PTSD are met.   

However, in the final analysis, the Board finds that the 
veteran's claim must fail because the second requirement for 
service connection for PTSD--credible supporting evidence 
that the claimed in-service stressor actually occurred--has 
not been met.  The veteran's claimed stressors include nearly 
falling from an 80 foot pole while stringing cables, being 
ordered at gunpoint to check a high-voltage transformer in 
the rain and being injured when it exploded, being involved 
in a jeep accident in which he was flung into the freezing 
water of the Yellow Sea or the Sea of Japan, being involved 
in an accident in a weapons carrier truck in which two other 
people were seriously injured, and being court-martialed for 
disobeying an order while sick and facing a firing squad.  He 
has also stated that he received psychiatric treatment in 
service.  Clearly, none of the claimed stressors is related 
to combat.  The Board also notes that the veteran's records 
do not reveal any evidence of combat or combat citation.  
Accordingly, the law requires that there be credible 
corroborating evidence in addition to the veteran's own 
testimony and in addition to the medical nexus evidence.  
38 C.F.R. § 3.304(f) (1996); 38 C.F.R. § 3.304(f) (1999); 
Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. at 395-96.
  
Looking first to the veteran's service medical records, the 
Board finds a March 1952 reference to a jeep accident two 
weeks before and a March 1952 reference to a "bright light 
from a generator" two months before.  However, the records 
do not reveal that the veteran sustained injuries in either 
case.  Moreover, they do not include any references to the 
circumstances associated with each situation.  An entry dated 
in May 1952 refers to "much psychic overlay to [the 
veteran's] present illness."  A separate entry dated in May 
1952 showed a diagnosis of neurocirculatory asthenia 
(hyperventilation).  See Black v. Brown, 10 Vet. App. 279 
(1997) (defining neurocirculatory asthenia as a syndrome 
characterized by palpitations, dyspnea, a sense of fatigue, 
fear of effort, and discomfort brought on by exercise or even 
slight effort (citing Dorland's Illustrated Medical 
Dictionary 150 (28th ed. 1994)).  However, there is no 
indication that the veteran received psychiatric treatment.  
Finally, the January 1953 separation examination was negative 
for any indication of incurrence of residuals of wounds or 
injuries.  There was no diagnosis of psychiatric abnormality.  
There is no indication from a review of the claims folder to 
suggest that service medical records are incomplete.  
Therefore, the Board finds that the service medical records 
fail to provide any significant, credible support for the 
occurrence of the claimed in-service stressors.  

In addition, the RO sought to obtain the veteran's military 
disciplinary records and confirming evidence from U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
(formerly the U.S. Army and Joint Services Environmental 
Support Group) and from the National Personnel Records Center 
(NPRC).  No disciplinary records were on file.  Moreover, 
USASCRUR was unable to provide any supporting information 
with respect to injuries or disciplinary actions.  In 
addition, requests for information USASCRUR and NPRC that 
were initiated by the veteran's representative were similarly 
negative for any evidence to corroborate any of the veteran's 
claimed stressors.  

In summary, in this case, the Board finds no credible, 
corroborating evidence of record regarding the occurrence of 
any of the claimed in-service stressors.  Again, the Board 
emphasizes that medical evidence of a nexus between PTSD and 
the claimed stressor alone is insufficient to establish that 
the claimed in-service stressor actually occurred.  Moreau, 9 
Vet. App. at 396.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for PTSD.  38 U.S.C.A. §§ 1110, 5107(b); 
38 C.F.R. §§ 3.102, 3.303(a), 3.304(f).  

If the veteran wishes to further pursue this claim, he is 
advised that he must submit credible evidence that 
corroborates his statements and testimony as to the actual 
occurrence of one or more of his claimed in-service 
stressors.  Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Service connection for PTSD is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



